Citation Nr: 0405936	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In a statement accompanied by service department records, 
received at the Board in August 2003, the veteran appears to 
be raising claims related to disability due to Agent Orange 
and asbestos exposure, or submitting additional evidence 
related to nonfinal claims at the RO.  The veteran's 
statement and the service department records received at the 
Board are referred to the RO for appropriate consideration. 


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

The veteran has received a diagnosis of PTSD in VA and 
private medical records.  He claims that a stressor of seeing 
a sailor killed while refueling in service is the cause of 
his PTSD.  This incident is corroborated in a command history 
for the veteran's ship that was submitted to the Board with a 
waiver of consideration by the RO.  An August 2001 VA 
clinical record indicates that the veteran reported PTSD 
symptoms consistent with PTSD including nightmares related to 
seeing sailors killed when a fuel line on his ship broke.  
However, other clinical records that address PTSD discuss 
other traumatic events claimed by the veteran that are not 
verified in the record or they do not discuss any claimed 
stressors.  Since the record does not reflect that the 
veteran has received a VA examination to determine whether he 
has PTSD related to the verified stressful event in service, 
this case will be returned to the RO for further examination 
of the veteran.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

In February 2000, the veteran submitted an authorization and 
consent to release information forms (VA Form 21-4142) where 
he listed numerous private and VA medical providers that 
would have information relevant to his claim.  However, he 
did not provide full contact information to enable the RO to 
request records from all of the private providers.  
Additionally, he submitted another VA Form 21-4142 in August 
2002 where he listed a private clinic where he had received 
treatment for his PTSD.  While the RO requested and obtained 
VA medical records, the record does not reflect that the RO 
has attempted to obtain medical records from the private 
health care providers identified or requested additional 
information from the veteran to enable the RO to request such 
records.  Accordingly, this case will be returned to the RO 
to attempt to obtain additional medical records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should review the 
authorization and consent to release 
information forms (VA Form 21-4142) that 
were received in February 2000 and August 
2002 and obtain medical records from the 
health care providers identified.  If 
additional information or authorization 
is required to obtain such records, the 
RO should request the necessary 
information or authorization from the 
veteran.  Any records obtained should be 
associated with the veteran's claims 
folder.

2.  When development of medical records 
has been completed to the extent 
possible, the RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  

Unless another stressor is verified, the 
RO must specify to the examiner that the 
only stressor that has been deemed 
verified is the stressor of the veteran 
witnessing the death of another sailor 
while refueling at sea.  The examiner 
must be instructed that this is the only 
event that may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
the current psychiatric symptoms.  The 
examiner should be specifically requested 
to render a diagnosis for any psychiatric 
disorder present.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should indicate whether the diagnosis is 
based upon the corroborated stressor.  
The claims folder should be made 
available to the examiner for review.

3.  Following completion of the above, 
the RO should review the appellant's 
claim.  If the decision remains adverse 
to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



